Per Curiam.

In the attachment Parleer the action is debt on the act of assembly; which is erroneous: the act is inapplicable to attachments. At present however, the declaration is the principal subject of consideration. This in its commencement pursues the form of a declaration in debt, but the body and conclusion are strictly in the form of a declaration in assumpsit for goods sold and delivered. The judgment in the attachment therefore not being for a liquidated sum, the plaintiff could recover nothing from the garnishee without having executed a writ of inquiry of damages; and the court was right in so directing the jury. The bill of exceptions to evidence not being sustained the judgment is affirmed.
Judgment affirmed.